Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made 112 rejections and objections to the Figures and Specification have been withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buiel US 2009/0312885 and Ho et al. KR 20160039901A and Pedersen US 2020/0220135.

Buiel teaches:
1, 18, 21, 22. A system for providing power, the system comprising: 
one or more generators configured to provide power (110, 110, FIG4); 
one or more motors/prime movers  (118-121) configured to draw the power from the one or more generators to perform one or more operations; 
an electrical grid/bus system (AC and DC 114, 115) configured to convey electrical power from the generators to the motors; and 
a power (storage) unit (130, 132, battery para. 62) electrically coupled to the electrical grid; and 
a computing system (management control system, para. 36 including said controller system para. 63 and data model(s) para. 52) being configured to: 
cause the power unit to selectively draw and store power from the electrical grid system when the power being provided by the one or more generators is greater than the power being used by the one or more motors (see battery charging via excess available power mode, para. 38); 
cause the power unit (ie battery) to selectively provide the power to the one or more motors to enable one or motor motors to perform one or more operation (see Para. 38-39 and 54) when the power being provided by the one or more generators is less than the power being used by the one or more motors (eg. para. 39 and 55).

Buiel fails to teach use of a “well plan” that includes predictive power usage (ie claim language “will be” read as “predict”).
Ho teaches a system for providing power comprising a well plan that includes predictive power usage Abstract and claims 1-6. 
It would have been obvious to incorporate the well plan including the power predictions as taught by Ho into the system of Buiel with the motivation of creating a desirable proactive system instead of a reactive system susceptible to delays and an increased susceptibility to faults.
Buiel fails to explicitly teach the operating condition wherein the power provided by the power unit (ie. battery)  is greater than the power provided by the one or more generators.
The limitation of the percentage of power provided by the power unit (ie. battery) verses said generator(s) is a mere matter of design choice because one of ordinary skill in the art would have found said claimed feature to have been obvious because/since the limitation is not directed to a difference in physical limitation of the prior art but rather a characterization of the operation of the device.  Upon reviewing the specification, it has been determined that said claimed feature (read function) does not serve any particular advantage or particular purpose, but rather describes a desired operating function.  It has also been determined that the prior art of Buiel would have performed equally as well as the claimed invention because/since Buiel is capable of operating at and within the desired operating parameters such as when only one or none of the plurality of generators are operable .
And/or Pedersen teaches the operating condition wherein the power provided by the power unit (ie. battery)  is greater than the power provided by the one or more generators (See para. 75 noting embodiment of condition wherein energy storage devices 242 are capable of providing complete backup power during failure of generator 206).
It would have been obvious to provide the function of providing power wherein the power provided by a power unit (ie battery) is greater than the power provided by the one or more generators as taught by Pedersen, into the system of Buil with the motivation of providing a battery sized to and capable of providing more power than the generator such as enough power to provide in the event of loss of said generator(s). 

Buiel further teaches:
2. The system of claim 1 wherein the motors comprise one or more of a drawworks, a top drive, or a mud pump (see DW, FIG5;  Para. 75).  

3. The system of claim 1 wherein the electrical grid comprises at least one of an AC Bus and a DC Bus (see FIG4).  

4. The system of claim 1 wherein the electrical grid system comprises an AC Bus and a DC Bus and the power unit is coupled to at least one of the AC Bus and the DC Bus (see FIG4).  

8. The system of claim 1 wherein the power unit is configured to store the power drawn from the electrical grid in a battery (see para. 38).  

20. the power system of claim 18, wherein the power storage unit is further configured to sap power from the generator when the generator is operating in a regeneration mode (see eg. 28% distributed to battery, para. 38) or (noting “or” requires only one condition be met) from the electric bus when there is more power available than the demand (see “excess available power”, para. 38).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buiel US 2009/0312885 and Ho et al. KR 20160039901A and Pedersen US 2020/0220135 in view of Williams US 2013/0271083.

Buiel teaches a rectifier (131, FIG4) however fails to teach:
5. The system of claim 4, the system further comprising a plurality of rectifiers coupled between the AC Bus and the DC Bus.  
	Williams teaches a system for providing power comprising a plurality of rectifiers coupled between the AC Bus and the DC Bus (see FIG3). 
	It would have been obvious to one of ordinary skill in the art to provide said plurality of rectifiers as taught by Williams into the system of Buiel with the motivation of providing desirable redundancy and increased power transfer capacity. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buiel US 2009/0312885 and Ho et al. KR 20160039901A and Pedersen US 2020/0220135 in view of Causey et al. US 11,081,901.

Buiel fails to teach the functional control limitations of:
	The system of claim 1, wherein the well plan describes a future time in which a power need of the one or more motors is greater than available power from the one or more generator and wherein the computing system is configured to instruct the power unit to store sufficient power for the future time. 
	Causey teaches a power plan that describes a future time in which a power need of the load is greater than available power from the one or more generator and wherein the computing system is configured to instruct the power unit to store sufficient power for the future time (See claim 1).
	It would have been obvious to incorporate said power plan as taught by Causey into the system of Buiel with the motivation of providing a known and desirable power plan capable of reducing loss of power by predicting and planning for future power needs. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buiel US 2009/0312885 and Ho et al. KR 20160039901A and Pedersen US 2020/0220135 in view of Mebane, III US 2015/0053483.

Buiel teaches wherein the computing system is responsive to an amount of the power drawn and stored, the amount of power provided or both (see para. 54) however fails to teach updating the well plan. 
	Mebane teaches updating said well plan based on collected system feedback (See para. 57). 
	It would have been obvious to incorporate said plan update as taught by Mebane into the system of Buiel with the motivation of providing a known and superior control/feedback system capable of plan updates. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836